
	

115 SRES 503 ATS: Commemorating the tricentennial of the City of San Antonio, Texas.
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 503
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Cornyn (for himself and Mr. Cruz) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		June 14, 2018Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Commemorating the tricentennial of the City of San Antonio, Texas.
	
 Whereas in 1718, the Mission San Antonio de Valero, the Presidio San Antonio de Bejar, and the Villa de Bejar were founded in the area that would become the City of San Antonio (referred to in this preamble as San Antonio);
 Whereas in 1821, San Antonio became a part of the Mexican empire; Whereas in the Battle of the Alamo in 1836, Mexican forces led by General Lopez de Santa Anna stormed the Alamo and more than 200 United States colonists, Texians, and Tejanos died defending the future State of Texas;
 Whereas in 1836, the new government of the State of Texas formed the county government of Bexar, and made San Antonio the county seat of Bexar;
 Whereas in 1837, by action of the City Council, Ciudad San Antonio de Bejar was officially renamed the City of San Antonio;
 Whereas the United States Army post at San Antonio was established in 1865, and is known today as Fort Sam Houston;
 Whereas in 1877, the first passenger train of the renamed Galveston, Harrisburg, and San Antonio railroad arrived in San Antonio;
 Whereas Brooks Air Force Base was built in 1917 in San Antonio and operated until closure in 2011; Whereas Kelly Field, also known as Kelly Air Force Base, was founded in 1917 and operated until 2001, making it the oldest continuously operating air base in the United States;
 Whereas in 1931, Randolph Air Force Base began operating as a training facility in San Antonio and is now part of Joint Base San Antonio;
 Whereas in 1941, Lackland Air Force Base began operating as a training facility in San Antonio and is now part of Joint Base San Antonio;
 Whereas in 1968, San Antonio hosted a 6-month international exposition known as HemisFair ’68, which welcomed more than 6,000,000 visitors from across the world; Whereas in 1973, San Antonio received the first and only major professional sports team of the city, the San Antonio Spurs, which has won a total of 5 National Basketball Association championships;
 Whereas in 1987, Pope John Paul II became the first and only pontiff to visit the State of Texas and San Antonio;
 Whereas in 1992, the United States, Mexico, and Canada signed the North American Free Trade Agreement in San Antonio;
 Whereas in 2017, the United Nations Educational, Scientific and Cultural Organization inscribed the 5 Spanish colonial missions in San Antonio as a World Heritage Site;
 Whereas San Antonio is also called the Alamo City, the Mission City, and the River City, and was officially trademarked Military City, USA in 2017;
 Whereas San Antonio has been home to several notable individuals, including President Dwight D. Eisenhower, President Lyndon B. Johnson, President Theodore Roosevelt, Congressman David Crockett, Congressman Garlington Jerome Sutton, General Douglas MacArthur, General Jimmy Doolittle, Colonel James Bowie, Lieutenant Colonel Ed White, Master Sergeant Raul Perez Benavidez, Charles Lindbergh, Joan Crawford, Johnny Cash, Rosita Fernandez, and Santiago Jimenez;
 Whereas San Antonio hosts one of the largest annual marches in the United States for Martin Luther King Jr. Day, with nearly 300,000 participants;
 Whereas San Antonio is the seventh largest city in the United States based on population; Whereas San Antonio contributes to the cultural life and historical understanding of the State of Texas through events such as—
 (1)Fiesta; (2)Luminaria;
 (3)the San Antonio Stock Show & Rodeo; (4)the Armed Forces River Parade; and
 (5)the Texas Folk Life Festival; and Whereas during the first week of May, 2018—
 (1)San Antonio will honor and celebrate the tricentennial anniversary of the city; and
 (2)each day of that week will have a specific focus, including a Day of Reflection, History & Education Day, Founders Day, Arts for All Day, Legacy Day, and Military Appreciation Day: Now, therefore, be it
	
 That the Senate— (1)designates 2018 as the year of the San Antonio Tricentennial; and(2)honors the history and founding of the City of San Antonio, Texas. 